Name: Commission Regulation (EC) No 1649/94 of 7 July 1994 amending Regulation (EC) No 210/94 laying down the determination and the administration of the variable component for certain goods originating in Bulgaria resulting from the processing of agricultural products referred to in the Annexes of Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: tariff policy;  trade;  Europe
 Date Published: nan

 No L 174/10 Official Journal of the European Communities 8 . 7. 94 COMMISSION REGULATION (EC) No 1649/94 of 7 July 1994 amending Regulation (EC) No 210/94 laying down the determination and the administration of the variable component for certain goods originating in Bulgaria resulting from the processing of agricultural products referred to in the Annexes of Council Regulation (EC) No 3448/93 whereas this possibility is granted on an exceptional basis to compensate for the late entry into force of the Interim Agreement ; whereas these quotas shall be transferred on the basis of three equal parts and added to the quotas granted for the years 1994, 1995 and 1996 for goods mentioned in Annex II of Protocol 3 of the Interim Agreement ; that, therefore, Regulation (EC) No 210/94 must be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex II, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 0, laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products, and in particular the second para ­ graph of Article 7, Whereas the Interim Agreement on trade and trade related matters concluded between the Community and Bulgaria foresees that reduced variable components, within tariff quotas, shall apply to imports into the Community of certain goods resulting from the proces ­ sing of agricultural products originating in Bulgaria ; whereas measures implementing this Interim Agreement have been established by Commission Regulation (EC) No 210/94 (2), laying down the determination and the administration of the variable component for certain goods originating in Bulgaria resulting from the proces ­ sing of agricultural products referred to in the Annexes of Regulation (EC) No 3448/93 ; Whereas, following the amendment to the Interim Agree ­ ment and to the Europe Agreement concluded by way of an exchange of letters between the Community and Bulgaria and approved by Council Decision of 27 June 1994 (3), it has been agreed to transfer some quotas granted to Bulgaria for the year 1993 and unused by it ; HAS ADOPTED THIS REGULATION : Article 1 The Annex of Regulation (EC) No 210/94 is replaced by the attached Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable as from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1994. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 318 , 20. 12 . 1993, p. 18 . 0 OJ No L 27, 1 . 2. 1994, p. 34. (3) Not yet published in the Official Journal . 8 . 7. 94 Official Journal of the European Communities No L 174/11 ANNEX (tonnes) Order No CN code Quota volume 09.5461 1704 10 144 09.5463 1806 20 10 430 1806 31 1806 32 1806 90 09.5465 1901 10 15 09.5467 1901 90 90 72 09.5469 190219 00 287 09.5471 1904 10 215 09.5473 1905 30 502 1905 90 09.5475 2101 10 99 144 09.5477 2102 10 31 72 210210 39 09.5479 2105 72 09.5481 2106 1090 430 2106 90 99 09.5483 2202 90 91 15 2202 90 95 2202 90 99